DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed December 16, 2021, claims 1, 2, and 7-11 are pending in the application.  The applicant has cancelled claims 3-6.  The applicant has amended claims 1 and 2.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the term “abnormal” is a relative term which renders the claim indefinite because the term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tenenbaum et al. (US 2014/0072136 A1) in view of Johansson et al. (US 2016/0277825 A1), further in view of Parkinson et al. (US 2020/0019236 A1), further in view of Nakahata et al. (US 2019/0300000 A1), and further in view of Lee (US 2018/0312109 A1).
	Regarding claim 1, Tenenbaum discloses:
a method of automatically alerting a user to remain awake ([0004], [0027]), the method comprises the steps of:  

(A) providing a headset worn on a head of the user ([0018]; FIG. 1:  102), 
wherein the headset includes a controller ([0027]; FIG. 1:  128), 

at least one inclination sensor ([0017], [0023], [0034]; FIG. 1:  118),  

an alerting system ([0027], [0041], [0042], [0063]; FIG. 1:  110), and 

a boom ([0019]; FIG. 1:  108), and

wherein the controller is electronically connected to the at least one inclination sensor and the alerting system ([0024], [0025], [0026], [0027]), 
and



wherein the alerting system includes at least one illumination device ([0027], [0042], [0063]) and at least one audio device ([0027]; FIG.  1:  110), and

wherein the audio device is positioned into an ear lf the user ([0019]; FIG. 1:  110)

(B) receiving a plurality of head inclination readings the inclination sensor ([0026], [0060], [0063], [0064]); 

(D) generating a sleep warning with the controller, if the abnormal reading is identified from the plurality of head inclination readings ([0026], [0027], [0041], [0042]); and

(E) outputting the sleep warning with the alerting system ([0027], [0042]).

	Tenenbaum does not explicitly disclose:

and wherein the controller is housed within the headset, and

wherein the illumination device is positioned into a field of view of the user with the boom, and 

wherein an allowable range of head inclination is managed by the controller;

receiving a plurality of head inclination readings in a periodic manner;

(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination.

Johansson, addressing the same problem of how to arrange a controller for a headset, teaches a headset system ([0002]), wherein the controller is housed within the headset ([0062]) for the benefit of providing the headset with wireless functionality ([0062]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jackson with the method of Tenenbaum because that would have enabled the method to provide the headset with wireless functionality.
	The above combination does not disclose:
wherein the illumination device is positioned into a field of view of the user with the boom, and 

wherein an allowable range of head inclination is managed by the controller;

receiving a plurality of head inclination readings in a periodic manner;

(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination.

Parkinson, addressing the same problem of how to arrange an illumination device with a headset, teaches hands-free positioning of a head-mounted display ([0003]), comprising a headset with a boom ([0035]), and positioning an LED display device into the field of view of the user with the boom ([0031], [0035], [0037]; FIG. 2A:  26, 44; FIG. 2B) for the benefit of locating the display in a user’s preferred position and orientation in the user’s field of vision ([0037], [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Parkinson with the method of the above combination because that would have enabled the method to locate a display in a user’s preferred position and orientation in the user’s field of vision ([0037], [0038]).
The above combination does not disclose:
wherein an allowable range of head inclination is managed by the controller;

receiving a plurality of head inclination readings in a periodic manner;

(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination.
Nakahata, in the same field of methods of automatically alerting a user to remain awake ([0015], [0018], [0067], [0079], [0109]), teaches an operator state determining device ([0015]), wherein:
an allowable range of head inclination is managed by the controller ([0050], [0051], [0053], [0055], [0057], [0058]);

(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination ([0053], [0055], [0058], [0068], [0074], [0076], [0077], [0080]),

for the benefit of determining an abnormal state of an amount of change in the operating posture of an operator before and after becoming unconscious ([0053], [0055]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Nakahata with the method of Tenenbaum because that would have enabled the method to determine an abnormal state of an amount of change in the operating posture of an operator before and after becoming unconscious.
	The above combination does not explicitly disclose:
		receiving a plurality of head inclination readings in a periodic manner.
(The examiner notes that in a digital system, such as the system disclosed by Tenenbaum, the continuous presentation of human-observable sensor data is theoretically impossible, so the claimed limitation is, at a minimum, obvious, if not necessary.  Nevertheless, to simplify the examination of this application, the following reference is presented.)
Lee, addressing the same problem of how to collect sensor data, teaches an anti-fatigue adjusting device which can be used by a driver a car ([0002]), comprising receiving a plurality of head inclination readings in a periodic manner ([0043]) for the benefit of determining whether the head deflection angle is larger than a preset head deflection angle ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Lee with the method of the above combination because that would have enabled the method to determine whether the head deflection angle is larger than a preset head deflection angle.
	Regarding claim 2, Tenenbaum does not disclose:
providing an allowable delay of time managed by the controller; and

executing step (D), if the at least one abnormal reading includes a series of abnormal readings, and if each pair of abnormal readings within the series of abnormal readings includes a first abnormal reading and a second abnormal reading, and if a lapsed period of time between the first abnormal reading and the second abnormal reading is greater than the allowable delay of time.

Nakahata, in the same field of methods of automatically alerting a user to remain awake ([0015], [0018], [0067], [0079], [0109]), teaches an operator state determining device ([0015]), comprising:
providing an allowable delay of time managed by the controller ([0066], [0074], [0077], [0107]; FIG. 7:  107); and

executing step (D), if the at least one abnormal reading includes a series of abnormal readings, and if each pair of abnormal readings within the series of abnormal readings includes a first abnormal reading and a second abnormal reading, and if a lapsed period of time between the first abnormal reading and the second abnormal reading is greater than the allowable delay of time ([0066], [0067], [0074], [0075], [0077], [0078], [0107], [0108], [0109]),

for the benefit that if there is an operator's reaction before the lapsed time reaches the given time, the timer module ends the processing ([0108]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Nakahata with the method of the above combination because that would have enabled the method to end the processing if there is an operator's reaction before the lapsed time reaches the given time.
	Regarding claim 7, Tenenbaum discloses providing the alerting system with at least one vibrating device, wherein the vibrating device is positioned into an ear of the user; and outputting the sleep warning as a haptic alert with the vibrating device during step (E).  ([0027])
	Regarding claim 9, Tenenbaum discloses:
providing the alerting system with at least one external device, wherein the external device is positioned offset from the user ([0018], [0022], [0027], [0031], [0041], [0053]; FIG. 5:  506); 

relaying the sleep warning from the controller to the external device after step (D) ([0027], [0042], [0053]); and 

outputting the sleep warning with the external device during step (E) ([0027], [0042], [0053]). 

Regarding claim 10, Tenenbaum discloses:
providing the headset with a wireless communication device, wherein the controller is electronically connected to the wireless communication device ([0022], [0025]); and

relaying the sleep warning from the controller, through the wireless communication device, and to the external device after step (D) ([0022], [0027], [0042], [0053]).

Regarding claim 11, Tenenbaum discloses receiving at least one setting adjustment for the alerting system with the controller ([0021]); and applying the at least one setting adjustment to the alerting system with the controller ([0021]).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tenenbaum, Johansson, Parkinson, Nakahata, and Lee further in view of Bobisuthi (US 7,062,059 B1).
	Regarding claim 8, Tenenbaum discloses a vibrating device positioned into the ear of the user ([0027]).
Tenenbaum does not disclose providing the headset with an ear-bracing hook; and positioning the vibrating device into the ear of the user with the ear-bracing hook.
Bobisuthi, addressing the same problem of how to arrange an audio device near a user’s ear, teaches a multi-function microphone boom for use with a headset communication device (col. 1, lines 60-62), comprising providing a headset with an ear-bracing hook (col. 5, lines 58-64; FIG. 5:  72); and positioning an audio device into the ear of the user with the ear-bracing hook (col. 5, lines 58-64; FIG. 5:  74) for the benefit of comfortably arranging speaker at a human ear (col. 5, lines 58-64).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Bobisuthi with the method of the above combination because that would have enabled the method to arrange a speaker comfortably at a human ear.
	In the combination of Bobisuthi with Tenenbaum, it would have been obvious to have positioned the vibrating device into the ear of the user because Tenenbaum discloses that the vibrating device is associated with the user’s ear, and the device of Bobisuthi positions the unit into the ear of the user, so the vibrating device would have been incorporated with the unit in the user’s ear.





Response to Arguments
8.	The applicant's arguments filed December 16, 2021, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 1, 2, and 7-11.  (It is noted that the applicant has cancelled claims 3-6.)
Against the rejection of claim 1, the applicant argues that the current invention states in claim 1, “receiving a plurality of head inclination readings with the at least one inclination sensor [12]”. The Examiner asserts that paragraphs 0026, 0060, 0063, and 0064 in the cited prior art, Tenenbaum, teach the “receiving a plurality of head inclination readings”.  However, Tenenbaum cannot teach the limitation “receiving a plurality of head inclination readings” because of the following:  paragraph 0026 only refers to data collection in general; paragraph 0060 only refers to different types of data that can be collected during data collection; paragraph 0063 only refers to corrective action after the data has been processed; and paragraph 0064 only refers to application of the data collection process. 
Regarding this argument, Tenenbaum discloses, as cited by the Office Action, “fusion of multiple sets of biometric sensor data” ([0026]).  In order to fuse multiple sets of biometric sensor data, the system of Tenenbaum must receive a plurality of sensor readings.  
Tenenbaum further discloses, as cited by the Office Action, that sensors in the headset collect information related to the operator’s head tilt ([0060]).  Tenenbaum discloses gyroscopes and accelerometers that collect head tilt information ([0023]).  Notice that Tenenbaum discloses multiple sensors that collect head tilt data.  Because multiple sensors collect head tilt data, the system of Tenenbaum receives a plurality of head inclination readings from these multiple sensors.
Tenenbaum further discloses, as cited in the Office Action, that the data collection process operates in a loop that returns to the collection of data after the triggering of a warning ([0063]; See FIG. 11).  When the method of Tenenbaum repeats the sensing loop, the system collects more head tilt data.  This sensing loop shows that the system of Tenenbaum receives a plurality of sensor readings.  
Tenenbaum further discloses, as cited in the Office Action, that the steps of the method, which include the step of collecting sensor data could (FIG. 11:  1104) “occur any number of times” ([0064]).  The occurrence of the step of collecting sensor data (FIG. 11:  1104) a “number of times” means that the system receives a plurality of sensor readings from the collection of sensor data a “number of times.”
Tenenbaum further discloses the correlation of an operator’s head motion with other sensor readings at a given time ([0039]).  This correlation requires a plurality of head tilt sensor readings in order for those readings to be correlated with other sensor readings over time.
Furthermore, Tenenbaum discloses the collection of head tilt sensor data ([0060]).  The word, ‘data’ can be singular or plural.  From the context of Tenenbaum’s invention, the word ‘data’ is obviously plural.  The purpose of the invention is to detect a head tilt of an operator of a vehicle.  The purpose of the invention could not be achieved if the sensor data were collected only once because a problem with the operator might not occur at the time of a single sensing event.  Implicit in the concept of monitoring the operator of a vehicle is the concept that the operator must be monitored throughout the operator’s operation of the vehicle, so that the system detects an operator problem whether it occurs early in the period of driving, in the middle of the period of driving, or late in the period of driving.  
Against the rejection of claim 1, the applicant argues that Tenenbaum does not teach a periodic collection of measurements to continuously monitor the head inclination of a user of the current invention.  Moreover, claim 1 has been amended with the limitation “in a periodic manner” in order to further differentiate the current invention from Tenenbaum because Tenenbaum only teaches data collection in general, while the current invention is able to continuously monitor the head inclination of a user through periodic data collection. This amendment is clearly supported by page 5, lines 5 through 8, of the specification of the present application and consequently adds no new matter to the present application. 
This argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Against the rejection of claim 1, the applicant argues that the current invention states in claim 1 that “comparing each head inclination reading to the allowable range of head inclination with the controller [11]”. The Examiner asserts that paragraphs 0053, 0055, 0058, 0068, 0074, 0076, 0077, and 0080 in the cited prior art, Nakahata, teach the “comparing each head inclination reading to the allowable range of head inclination”.  However, Nakahata cannot teach the limitation “comparing each head inclination reading to the allowable range of head inclination” because these referenced paragraphs from Nakahata teach the data processing of spatial positioning data extrapolated from visual images, while the current invention discloses the data processing of spatial positioning data that is directly sourced from measurement sensors, which removes a layer of complexity of the data processing from the current invention. Again, the Examiner is respectfully requested to provide a prima facie evidence for such a rejection.

Regarding this argument, Nakahata teaches, as cited in the Office Action:
[0074] If the head-pitch angle change Δθp is greater than the given second head-pitch angle change θ1 and the abnormal state of the vehicle behavior continues for more than the given time T (in this embodiment, for example, T=1 second), the abnormality determining module 44 then concludes that the operator is in the abnormal state. Note that the timer module 45 counts a continuation time from a time point at which the head-pitch angle change Δθp is determined to be greater than the given second head-pitch angle change θ1 and the vehicle behavior is determined to be in the abnormal state.

This passage shows that the device of Nakahata teaches:
(C) comparing each head inclination reading to the allowable range of head inclination with the controller in order to identify at least one abnormal reading from the plurality of head inclination readings, wherein the abnormal reading is outside of the allowable range of head inclination,

as recited by claim 1.  The applicant’s argument is directed to limitations not recited by the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The remainder of the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 







Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689